                        IN THE UNITED
            Case 1:19-cr-03113-JB     STATES
                                  Document   DISTRICT
                                           502          COURT Page 1 of 3
                                                Filed 07/15/21

                               FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                      )
                                                )
                 Plaintiff,                     )
                                                )
vs.                                             )     CRIMINAL NO. 19-3113 JB
                                                )
 ROBERT PADILLA, ET AL.,                        )
                                                )
                 Defendants.                    )


  UNOPPOSED MOTION TO CONTINUE DEADLINE TO FILE MOTIONS IN LIMINE
             AND CORRESPONDING DEADLINE TO RESPOND

       The United States of America, through its undersigned counsel, and hereby respectfully

moves the Court for an order continuing deadline to file motions in limine, which is currently

Friday, June 28, 2021, and the corresponding deadline for filing Responses, currently July 2, 2021.

As grounds, the Government states:

       1.      On September 11, 2019, a grand jury returned a 19-count Indictment charging all 12

Defendants with conspiracy to commit distribution of controlled substances. See Indictment, Count 1

[Doc. 2]. Each Defendant is also charged in one or more of the other 18 counts. Id. at Counts 2-19.

       2.      The Jury Trial of this matter is scheduled to begin on October 18, 2021.

Pursuant to the Scheduling Order filed in this case, Doc. 288, the deadline to file motions in limine

was originally May 28, 2021.

       3.      Ryan Villa, counsel for Defendant Tomas Sanchez, submitted their first Unopposed

Motion to Extend Motion In Limine Deadline to June 18, 2021. Doc. 447. The Court entered an

order granting that motion. Doc. 485.

       4.      Robert Padilla, through his attorney Joe Romero, filed two motions in limine on

June 20, 2021. Docs. 476, 477.
             Case 1:19-cr-03113-JB Document 502 Filed 07/15/21 Page 2 of 3



       5.      Mr. Villa, on behalf of Defendant Tomas Sanchez, submitted a second Unopposed

Motion to Extend Motion In Limine Deadline to June 25, 2021, which is still pending the Court’s

review. Doc. 479

       6.      If the motions are granted, the motions in limine deadline would have been June

25, 2021.

       7.      Offers to resolve the case have been extended to all remaining defendants. The

United States believes that there is a strong likelihood of successfully negotiated plea agreements

without the need for trial or the filing of any motions in limine for multiple defendants.

       8.      Defendant Tomas Sanchez pled guilty to the Indictment on July 15, 2021.

       9.      Accordingly, the United States is requesting an additional twenty-eight (28)

days be added to the deadline.

       10.     If granted, the motions in limine deadline would be Friday, July 23, 2021, the

response deadline would be August 6, 2021, and the reply deadline would be August 20, 2021

       11.     Good grounds exist for continuing the deadlines to allow the parties additional

time to attempt to reach stipulations.

       12.     Based upon a balancing of those considerations, the interests of the parties would

not be prejudiced by the deadline extension. Indeed, the interests of justice would be substantially

extending the deadlines for the reasons set forth above.

       13.     Counsel for the Defendants set forth below join in this request:

               a. Joe M. Romero on behalf of Defendant Robert Padilla;

               b. Megan Mitsunaga behalf of Defendant Janaya Atencio;

               c. Ryan J. Villa on behalf of Tomas Sanchez;
             Case 1:19-cr-03113-JB Document 502 Filed 07/15/21 Page 3 of 3



               d. Gregory M. Acton on behalf of Ashley Romero;

               e. Wayne Baker on behalf of Jonathan Vigil; and

               f. Michael V. Davis on behalf of Defendant Genevieve Atencio.

       14.     Michael Alarid, Jr. on behalf of Marcos Ruiz has not responded.

       WHEREFORE, the parties respectfully request that the Court grant an extension of time

for submitting motions in limine until July 23, 2021; responses to motions in limine until August

6, 2021; and replies to motions in limine until August 20, 2021.

                                                     Respectfully submitted,

                                                     FRED J. FEDERICI
                                                     Acting United States Attorney


                                                     /s/ Electronically filed
                                                     ROBERT I. GOLDARIS
                                                     ELAINE Y. RAMÍREZ
                                                     Assistant United States Attorneys
                                                     P.O. Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274



 I HEREBY CERTIFY that I filed the
 foregoing pleading electronically through
 the CM/ECF system, which caused counsel
 of record to be served by electronic means,
 on the 15th day of July, 2021.

 /s/
 Robert I. Goldaris
 Elaine Y. Ramírez
 Assistant United States Attorneys




                                                 3
